Title: To Benjamin Franklin from Thomas Hutchinson, 29 July 1769
From: Hutchinson, Thomas
To: Franklin, Benjamin


Dear Sir
Boston 29 July 1769
I cannot omit my complements to you by Sir Francis Bernard who embarks in the Rippon to report to His M[ajesty] the state of the Province which he is able to do in the fullest manner and is disposed to do in the most just and candid manner. I know his esteem for you and that he will be ready to acquaint you with all our late occurences which renders it quite needless for me to do it. Only give me leave to remark upon them that the air of indecency and contempt which our publick proceedings carry with them can have no other tendency than further to provoke a power it cannot Reach. And yet I hope some allowances will be made for them. They are the artful performances of one or two designing men whose political existence depends upon keeping up a Clamour. And the greatest part of the men who vote for them see neither the design or tendency of them. I shall be much obliged to you if you will communicate any occurences relative to the Colonies which may be of use to me in my critical situation. I am with the utmost sincerity and esteem
D Franklin
